DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	The amendment filed on 6/28/21 is entered and made of record. 
III.	Claims 1-24 are pending and have been examined, where claims 1-4, 7-10, 13, 15-16 and 19-22 is/are rejected and claims 5-6, 11-12, 14, 17-18, 23-24 are objected. Explanations will be provided below.
IV.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
V.	Patent eligibility (updated in 2019) shown by the following: Claims 1-24 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “determining a mask value for the first pixel, based on the coded-modulation measurement; and applying the mask value to a distance value calculated from the one or more continuous- wave phase measurements, to obtain a masked distance value for the first pixel” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of coded-modulation measurements, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
VI.	There are no PCT associated with the current application. 
[2]	Response to Arguments
The arguments presented by the applicant have been considered and are found unconvincing. 
The applicant stated:

    PNG
    media_image1.png
    94
    581
    media_image1.png
    Greyscale

The examiner disagrees. Hannuksela (US 10269104) discloses performing a coded-modulation measurement for the first pixel (Hannuksela, col. 8, lines 38-43, i.e., amplitude of reflected signal may be determined by cross correlation with reference signal for each pixel sensor, the cross correlation is performed for each pixel sensor within the PMD sensor array 207, the cross correlation is read as the measurement, also see column 7, lines 62-65, the PMD sensor array 207 correlates the received optical signal for each pixel sensor with the electrical reference signal, the modulator 203 is read as the continuous-wave, because the modulator is a continuous cosine or sine wave, as shown in figure 2 203, also see column 7, lines 49-53, reflected light signal may be received by a receiving optic 205 and channeled to the PMD sensor array 207, the received light is coded at 205 to become pixel values): 

    PNG
    media_image2.png
    306
    535
    media_image2.png
    Greyscale
.


    PNG
    media_image3.png
    70
    581
    media_image3.png
    Greyscale

The examiner suggests amending the claim to a specific type of coding method rather than just reciting “coded-modulation.” Data can be coded in a variety of ways such as adding, subtracting, multiplying and / or dividing by a constant, comparing data to a specific threshold and reassigning the data value based on the threshold or simply converting received light to pixel values as evidenced above by Hannuksela. 

Regarding arguments to rejection to claims 1 and 13, the applicant also stated:

    PNG
    media_image4.png
    70
    590
    media_image4.png
    Greyscale

The examiner disagrees. Flectcher (US 20140369623) reads on determining a mask value for the first pixel based on the coded-modulation measurement (see figure 1, 103 estimating a mask image, which also determining mask value for every pixel in the image, and multiplying the capture image by a mask to produce a processed captured image having reduced effects phase distortion, the multiplication is read as modulation, also see paragraph 212, mask has a value of 0 in highly modulated areas, and a value of 1 in areas of relatively low modulation, 101 also converts light to digital signal which is read as a form of ‘coded’).

The examiner will clarify for the last limitation of the independent claims 1, 7, 13 and regarding claim 2, where the applicant stated:

    PNG
    media_image5.png
    165
    682
    media_image5.png
    Greyscale
.
Hannuksela also discloses determining a mask value (see figure 2, 209, then fed to processor, see figure 1, 13 to 21); and applying the mask value to a distance value calculated from the one or more continuous-wave phase measurements, to obtain a masked distance value for the first pixel (see column 11, lines 6-13, background cross correlation values may then be order to account for the different phase positions on a pixel by pixel basis, see also column 15, lines 4-25, see figure 4 below, where the PMD is formed using the process in figure 2, where the ‘coded-modulation’ measurement was obtained):

    PNG
    media_image6.png
    409
    684
    media_image6.png
    Greyscale
.




    PNG
    media_image7.png
    132
    589
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    139
    590
    media_image8.png
    Greyscale

The examiner will clarify. Petyushko (US 20160005179) discloses 
generating a mask by comparing each coded-modulation measurement to a predetermined threshold value (see paragraph 77 and paragraph 78, the thresholdSL set parts of the image to 0 and others to 1):

    PNG
    media_image9.png
    186
    635
    media_image9.png
    Greyscale
.

Regarding arguments to rejection of claim 19, the applicant also stated: 

    PNG
    media_image10.png
    198
    582
    media_image10.png
    Greyscale

Those statements are true however, the examiner stated Petyushko and Martini have common grounds in analyzing modulated light emanating from illuminated object. Their ‘purposes’ being ‘drastically’ different does not change their methods being disclosed. If there are a common ground between the two references, Petyushko and Martini, which they do, then the said references are combinable. 
The rest of the applicant’s concerns and arguments for claim 19 are addressed in the rejection below. 

The applicant also stated: 

    PNG
    media_image11.png
    139
    575
    media_image11.png
    Greyscale
.
The examiner is clarifying without changing the grounds of rejection. The current citations are not new compared from previous office. 



[3]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim 
Claim(s) 1-24 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims.
Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[4]	Grounds of Rejection
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-4, 7-10, 13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannuksela (US 10,269,104) in view of Flectcher (US 20140369623).


performing one or more continuous-wave phase measurements for the first pixel of the image sensor (Hannuksela, col. 8, lines 38-43, i.e., phase of reflected signal may be determined by cross correlation with reference signal for each pixel sensor);
performing a coded-modulation measurement for the first pixel (see Hannuksela, col. 8, lines 38-43, i.e., amplitude of reflected signal may be determined by cross correlation with reference signal for each pixel sensor, the cross correlation is performed for each pixel sensor within the PMD sensor array 207, the cross correlation is read as the measurement, also see column 7, lines 62-65, the PMD sensor array 207 correlates the received optical signal for each pixel sensor with the electrical reference signal, the modulator 203 is read as the continuous-wave, because the modulator is a continuous cosine or sine wave, as shown in figure 2 203, also see column 7, lines 49-53, reflected light signal may be received by a receiving optic 205 and channeled to the PMD sensor array 207, the received light is coded at 205 to become pixel values): 

    PNG
    media_image2.png
    306
    535
    media_image2.png
    Greyscale
.


    PNG
    media_image6.png
    409
    684
    media_image6.png
    Greyscale
.
Hannuksela is silent in disclosing determining a mask value for the first pixel, based on the coded-modulation measurement. However, Hannuksela teaches fixed pattern noise which may be viewed as a spatially related offset mask where the fixed pattern noise may cause distortions in the resulting depth image map (see col. 10, lines 15-21) which suggests a mask is necessary to reduce the noise level, where a mask can act as a filter to reduce noise, as evidenced in Flectcher. 
estimating a mask image, which also determining mask value for every pixel in the image, and multiplying the capture image by a mask to produce a processed captured image having reduced effects phase distortion, the multiplication is read as modulation, also see paragraph 212, mask has a value of 0 in highly modulated areas, and a value of 1 in areas of relatively low modulation, 101 also converts light to digital signal which is read as a form of ‘coded’).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include determining a mask value for the first pixel in order to replace mask value on top of the noise values for improving image quality. 

With regards to claim 2, Hannuksela discloses the method of claim 1, wherein determining the mask value comprises comparing the coded-modulation measurement to a threshold and setting the mask value to a predetermined value in response to the coded-modulation measurement exceeding the threshold (see rejection of claim 1, also see col. 25, lines 60-67, first output branch 707a may be taken if it is determined that the above error condition is still above the predetermined threshold thereby inferring that the error condition has not been met. In this first decision instance the processing cycle may be passed back to the processing step 703).

With regards to claim 3, Hannuksela discloses the method of claim 1, wherein performing the one or more continuous-wave phase measurements for the first pixel comprises: measuring a correlates the received optical signal for each pixel sensor with the electrical reference signal, the modulator 203 is read as the continuous-wave, because the modulator is a continuous cosine or sine wave, where the electrical reference signal is read as the reference signal).

With regards to claim 4, Hannuksela discloses the method of claim 3, wherein the method comprises performing four continuous- wave phase measurements for the first pixel, the reference signals for the four continuous-wave phase measurements having phase differences differing from one another by 90o (see Hannuksela, col. 8, lines 49-58, modulating signal g(t), may be calculated for four different phase delays, 0, 90, 180 and 270 degrees).

With regards to independent claim 7, rejected by the same rationale as established in claim 1 since its scope is encompassed by claim 1.

With regards to claim 8, Hannuksela discloses the method of claim 7, wherein the image data is a depth map obtained from continuous-wave time-of-flight measurements performed with the pixels. (See Hannuksela, col. 11, lines 36-44, distance or range map, signal parameter 

With regard to claim 9, Hannuksela discloses the method of claim 7, wherein the image data is an amplitude image obtained from continuous-wave time-of-flight measurements performed with the pixels (See Hannuksela, col. 11, lines 36-44, the signal amplitude A, and see equation 8 in col. 11, ).

With regards to claim 10, Hannuksela discloses the method of claim 7, wherein the image data is three-dimensional (3D) point cloud data. (See Hannuksela, col. 16, lines 1-4, world coordinate space may be referred to as a point cloud).

With regards to claim 13, rationale for rejecting claim 1 is incorporated herein in its entirety.  
Hannuksela further discloses the following as claimed:
An image processing system (fig. 1 and its corresponding disclosure) comprising: 
a sensor comprising a plurality of pixels configured to generate a respective plurality of pixel signal values in response to received light, wherein each pixel is configured to obtain its respective pixel signal value by demodulating received light using a reference signal (fig. 1, 11-12 and its corresponding disclosure; see also fig. 2; col. 7, line 46-col. 8, line 6); 
a reference signal generator configured to generate a reference signal and to provide the reference signal to the plurality of pixels, and control circuitry configured to: control the reference signal generator and the plurality of pixels to perform one or more continuous-wave 
determine a mask value for each pixel, based on the respective coded-modulation measurement (see rejection of claim 1); and 
apply the mask value for each pixel to a respective distance value calculated from the one or more continuous-wave phase measurements for the pixel, to obtain a masked distance value for each pixel (see rejection of claim 1).

With regards to claim 15, Hannuksela discloses the image processing system of claim 13, wherein the control circuitry is configured to control the pixels to measure a correlation between received light at each pixel and the reference signal, for each of the one or more continuous-wave phase measurements, using a continuous-wave reference signal with a different phase difference, relative to a continuous-wave modulation of emitted light illuminating an object of interest, for each of the one or more continuous-wave phase measurements.  (See Hannuksela, col. 8, line 38-col. 9, line 20; e.g. “cross correlating the reflected received signal with the original modulating signal (electrical reference signal)”; and “cross correlation function may be performed at a number of pre-selected phase positions in order to enable the calculation of the phase difference (or delay) between the transmitted light signal and the received reflected light signal”).

.

3. 	Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Petyushko (US 20160005179) in view of Martini (US 10260858).

With regards to claim 19, Petyushko discloses an image processing system (e.g., figs. 1 & 8) comprising: 
a sensor comprising a plurality of pixels  configured to generate a respective plurality of pixel signal values in response to received light(see figure 2 and figure 3, below paragraph 54),

    PNG
    media_image12.png
    388
    717
    media_image12.png
    Greyscale

demodulates the amplitude information to generate phase information that is provided to the ToF depth estimator); 
a reference signal generator configured to generate a reference signal and to provide the reference signal to the plurality of pixels (see figure 4, 108 each (x,y) points on the sensor in figure 4 is read as the reference signal), 
and control circuitry configured to:
control the reference signal generator and the pixels to perform a coded-modulation measurement for each of the plurality of pixels (paragraph 8 and paragraph 9 and paragraph 46, ToF sensor may utilized coded pulse modulation as suggested and circuitry for generating and controlling reference demodulating signal are inherently necessitated, also see paragraph 39, first and second depth images may be generated at least in part using respective first and second different subsets of a plurality of sensor cells of the single common sensor, the depth values in the first and second depth images are read as the depth measurements);
generating a mask by comparing each coded-modulation measurement to a predetermined threshold value (see paragraph 77 and paragraph 78, the thresholdSL set parts of the image to 0 and others to 1):

    PNG
    media_image9.png
    186
    635
    media_image9.png
    Greyscale
;
Petyushko is silent in disclosing generate masked image data by applying the mask to image data. However, Petyushko further teaches generating a combination depth map using a structured light (SL) camera and a time-of-flight (ToF) camera by using respective threshold tests  (see paragraph 79 and paragraph 80), which suggests comparing each coded-modulation measurement to a predetermined threshold value.
Martini discloses
generating masked image data by applying the mask to image data (figure 1 below, figure 3, an optical imaging element 380 such as a lens is positioned between the objects 305 and the filter 326 and is configured to image light from the objects 305 onto the spatial filter 326, column 4, lines 4-34, the mask includes a plurality of mask features comprising first features having first light transmission characteristics alternating with second features having second light transmission characteristics, different from the first light transmission characteristics, the terms "first" and "second" identify mask features having differing characteristics):

    PNG
    media_image13.png
    453
    930
    media_image13.png
    Greyscale
.
Petyushko and Martini are combinable because they are in the same field of endeavor of analyzing modulated light emanating from illuminated object(s). 
At the time of filing, one of ordinary skills in the art would have found it obvious by incorporating the teaching of mask features from Martini into Petyushko in order to better account for object length/depth measurement, especially for moving objects for improving image recognition. 

With regard to claim 20, Petyushko discloses the image processing system of claim 19, wherein the image data is a depth map obtained from continuous-wave time-of-flight measurements performed with the pixels (Petyushko, see figures 4-6, see paragraph 55, ToF reliability estimator 404, SL reliability estimator 406, ToF depth estimator 410, SL triangulation module 412 and depth decision module 414). 



    PNG
    media_image14.png
    436
    857
    media_image14.png
    Greyscale
.
4. 	Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petyushko (US20160005179) in view of Martini (US 10260858) and Hannuksela (US 10,269,104).

With regards to claim 22, the combination of Petyushko and Martini discloses all the limitations of claim 19, but does not teach the following limitations as further recited. Hannuksela discloses
The image processing system of claim 19, wherein the image data is three- dimensional (3D) point cloud data. (See Hannuksela, col. 16, lines 1-4, i.e. “world coordinate space may be referred to as a point cloud”).  
Petyushko, Martini, and Hannuksela are combinable because they are in the same field of endeavor of analyzing modulated light emanating from illuminated object(s).  At the time of 

[5]	Claim Objections
Claims 5-6, 11-12, 14, 17-18, 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regards to claim 5, the examiner cannot find any applicable prior art providing teachings for the following limitation(s): “measuring a correlation between received light at the pixel and a reference signal, using a reference signal having a cross-correlation function, relative to a waveform that modulates emitted light illuminating an object of interest, with a single peak over a range of distances substantially greater than an ambiguity distance for the one or more continuous-wave phase measurements” in combination with the rest of the limitations of claim 1.

Claim 6 is objected because it is dependent claim 5 which includes allowable subject matter. 

With regards to claim 11, the examiner cannot find any applicable prior art providing teachings for the following limitation(s):  the method of claim 7, wherein generating the masked image data comprises generating a depth map by calculating distance values for pixels corresponding 

With regards to claim 12, the examiner cannot find any applicable prior art providing teachings for the following limitation(s): the method of claim 7, wherein the coded-modulation measurements are performed using a light-modulating waveform and a corresponding reference signal selected to produce a correlation, at the pixels, above the threshold for only a predetermined range of distances from the image sensor to an imaged object or objects; in combination with the rest of the limitations of claim 7.

With regards to claims 14 and 17 see the rationale for claim 5.

Claim 18 is objected because it is dependent claim 17 which includes allowable subject matter. 

With regards to claims 23 and 24 see the rationale for claims 5 and 12, respectively.


This action is made final. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shorten statutory period for reply to this final action is set to expire three months from the mailing date of this action. In the event a first reply is filed within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the 


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 9/7/21